DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/09/2022, with respect to the drawing objections, 112 claim rejections, and specification objection have been fully considered and are persuasive.  The rejections and objections of and to the claims, drawings, and specification have been withdrawn in light of the amendments. 
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 filed on 3/9/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the features of a micron-scale fine line inner-end part comprising a plurality of micron-scale magnetic fine lines, wherein central magnetic fine lines are slightly wider than periphery fine lines, and an inner-end part of the central magnetic fine lines are spiral shaped; a micron-scale fine line outer motor part, comprising a high-precision micro motor at the middle portion outside the central magnetic fine lines; wherein the central magnetic fine lines can be controlled to arrive at a designated position and a motor speed can be controlled to clean and remove an obstruction; and a micro-scale fine line outer system electronic control part for 
	Gertner (PGPub US 2008/0140100 A1) discloses an elongate body, such as a catheter (50 in Fig. 1A), comprising control circuitry (300) which delivers power to magnets (100) along the length of the catheter (50) via electrical connections (260 in Fig. 2, which shows the user interface end 600 of the catheter 50). The device of Gertner also “contains numerous magnets along its length, at least one of which is an electromagnet, controllable by means of a current delivered by the operator of the body at the proximal end of the body. The magnets are placed such that a force is created at the distal end of the elongate body. The magnetic forces which control the distal end of the body originate from the controllable magnets placed on the body” (abstract). Gertner also discloses that- “Point of use actuation and navigation can be used in a variety of clinical settings including catheter navigation, surgical devices, thrombus removal, etc.” (PP [0020]). However, Gertner fails to specifically disclose a micron-scale fine line inner-end part including micron-scale fine lines comprising central magnetic fine lines that are slightly wider than periphery magnetic fine lines, wherein an inner-end part of the central magnetic fine lines are spiral shaped. Gertner also fails to specifically disclose a micro-
	Little et al. (PGPub US 2004/0138677 A1) teaches a retrieval device comprising wires (11a-d in Figs. 5A-B) with magnetic tips (30) for retrieving/cleaning an obstruction (50). Little et al. also contemplates application of an electrical current to the wires (50) in order to alter their characteristics (PP [0008]) but is silent on the use of an electrical current applied by a micro-scale fine line outer system electronic control part for controlling the advancement, retraction, and magnetic properties of central and periphery fine lines (since Little et al. lacks the structure of central and periphery fine lines required by the current invention).
	Each of these references fails to disclose/teach the present invention or suggest a motivation to modify or combine these disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771            
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771